Case 2:20-cv-00142-LEW Document 20 Filed 03/16/21 Page 1 of 1              PageID #: 897




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

ALEXANDER J. M.,                                 )
                                                 )
                     Plaintiff                   )
                                                 )
                     v.                          )      No. 2:20-CV-00142-LEW
                                                 )
SOCIAL SECURITY ADMINISTRATION                   )
COMMISSIONER,                                    )
                                                 )
                     Defendant                   )

               ORDER ACCEPTING RECOMMENDED DECISION

       On February 21, 2021, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The time within which to file

objections expired on March 8, 2021, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo review

and appeal. Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision.

       It is therefore ORDERED that the Recommended Decision (ECF No. 19) of the

Magistrate Judge is hereby AFFIRMED and ADOPTED. The Commissioner’s final

administrative decision is AFFIRMED.

       SO ORDERED.

       Dated this 16th day of March, 2021.

                                           /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE
